Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the                         Nov 06 2014, 8:55 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

ELLEN F. HURLEY                                 GREGORY F. ZOELLER
Marion County Public Defender Agency            Attorney General of Indiana
Indianapolis, Indiana
                                                MARJORIE LAWYER-SMITH
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

KEVIN TANDY,                                    )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )   No. 49A04-1403-CR-139
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                     The Honorable Bradley Keffer, Judge Pro-Tempore
                            Cause No. 49F09-1305-FD-34482



                                     November 6, 2014


             MEMORANDUM DECISION - NOT FOR PUBLICATION


ROBB, Judge
                                  Case Summary and Issue

          Kevin Tandy appeals his conviction for operating a vehicle while intoxicated,

raising the following issue for our review: whether there was sufficient evidence of

intoxication to sustain Tandy’s conviction. Concluding the evidence was sufficient, we

affirm.

                                Facts and Procedural History

          The evidence most favorable to Tandy’s conviction is that on the evening of May

25, 2013, Tandy met some friends at a local pub for dinner and an evening of drinking.

Tandy arrived at the pub around 9 p.m. and left sometime near 1 a.m. During that span of

time, he consumed at least two beers and one shot of liquor. Tandy left the bar alone,

intending to drive to a friend’s apartment.

          Officer Robert Cole noticed Tandy driving down the road in the opposite direction

and believed that Tandy may have been speeding. Unable to get a speed reading with his

radar gun, Officer Cole made a U-turn and proceeded to follow Tandy. Officer Cole

watched Tandy dart between two cars and change lanes without signaling. Based on that

conduct, Officer Cole initiated a traffic stop.

          When Officer Cole approached Tandy, he smelled alcohol on Tandy’s breath.

Officer Cole also noticed a slight slur to Tandy’s speech and that his eyes were

bloodshot.      After requesting Tandy’s driver’s license, Officer Cole administered a

portable breath test, which indicated the presence of alcohol. Officer Cole then had

Tandy complete three field sobriety tests: the one-leg stand, the walk-and-turn, and the



                                                  2
horizontal gaze nystagmus.1              Officer Cole then informed Tandy regarding Indiana’s

Implied Consent Law, and the officer escorted Tandy to the police station to administer a

chemical breath test. Tandy registered a blood alcohol content of 0.09.

         The State charged Tandy with Count 1, operating a vehicle while intoxicated, a

Class A misdemeanor; Count 2, operating a vehicle with a blood alcohol content greater

than 0.08, a Class C misdemeanor; Count 3, operating a vehicle while intoxicated, a Class

D felony; and Count 4, operating a vehicle with a blood alcohol content greater than 0.08,

a Class D felony.2 Following a bench trial, Tandy was found guilty of all four counts.

The trial court vacated Counts 2 and 4, suspended Tandy’s driver’s license for one year,

and sentenced him to 545 days to be split between home detention and probation. This

appeal followed.

                                          Discussion and Decision

                                           I. Standard of Review

         When reviewing a defendant’s claim of insufficient evidence, the reviewing court

will neither reweigh the evidence nor judge the credibility of the witnesses, and we must

respect the trier of fact’s ability to weigh conflicting evidence. McHenry v. State, 820
N.E.2d 124, 126 (Ind. 2005). We consider only the probative evidence and reasonable

inferences therefrom supporting the verdict. Id. And we must affirm “if the probative

evidence and reasonable inferences drawn from the evidence could have allowed a

         1
            According to Officer Cole’s trial testimony, Tandy failed each of the three field sobriety tests. However,
the officer’s testimony is rather conclusory. Aside from stating Tandy put out his hands (but did not lose his
balance) during the one-leg stand, Officer Cole did not indicate how Tandy failed the field sobriety tests.
         2
           Counts 3 and 4 were charged as Class D felonies because Tandy had a prior conviction for operating a
vehicle while intoxicated. See Ind. Code § 9-30-5-3(a) (2013).

                                                          3
reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.” Id.

(citation omitted).

                                II. Sufficiency of Evidence

       A person commits the offense of operating a vehicle while intoxicated as a Class

A misdemeanor if he “operates a vehicle while intoxicated . . . in a manner that endangers

a person.” Ind. Code § 9-30-5-2. Indiana law defines “intoxicated” as “under the

influence of . . . alcohol . . . so that there is an impaired condition of thought and action

and the loss of normal control of a person’s faculties.” Ind. Code § 9-13-2-86(1). “The

State need not present separate proof of impairment of action, impairment of thought, and

loss of control of faculties to establish an individual’s intoxication.” Woodson v. State,

966 N.E.2d 135, 142 (Ind. Ct. App. 2012), trans. denied. Impairment may be established

by evidence of “(1) the consumption of significant amount of alcohol; (2) impaired

attention and reflexes; (3) watery or bloodshot eyes; (4) the odor of alcohol on the breath;

(5) unsteady balance; (6) failure of field sobriety tests; and (7) slurred speech.” Id. In

addition, an alcohol concentration of at least eight-hundredths (0.08) gram of alcohol per

two hundred ten liters of a person’s breath constitutes prima facie evidence of

intoxication. Ind. Code § 9-13-2-131(2).

       Tandy contends the State did not present sufficient evidence of intoxication to

sustain his convictions. Tandy relies on the trial testimony of three friends who saw or

spoke to Tandy on the evening of his arrest. He also points to testimony given by the

arresting officer, indicating that Tandy did not lose his balance while performing the one-



                                             4
leg stand. Unfortunately, Tandy’s arguments on appeal are simply a request that we

reweigh the evidence presented at his bench trial, which, of course, we cannot do.

        There was sufficient evidence indicating that Tandy was intoxicated. According

to Officer Cole’s testimony, he observed that Tandy exhibited several indicators of

intoxication, including the odor of alcohol, glassy and bloodshot eyes, and slightly

slurred speech.        And perhaps most importantly, a chemical breath test showed that

Tandy’s blood alcohol content was 0.09, which is prima facie evidence of intoxication.

While Tandy certainly offered evidence contradicting the State’s assertion that he was

impaired, the trial court was within its right to weigh any conflicting evidence and make

the conclusion that it did. Therefore, we must conclude there was sufficient evidence of

intoxication and affirm Tandy’s convictions.3

                                                  Conclusion

        Concluding there was sufficient evidence to sustain Tandy’s convictions for

operating a vehicle while intoxicated, we affirm.

        Affirmed.

BAKER, J., and KIRSCH, J., concur.




        3
             The State argues that the positive result of the portable breath test offered to Tandy is further proof
supporting Tandy’s convictions. We remind the State that portable breath test results are not admissible at trial.
See, e.g., State v. Whitney, 889 N.E.2d 823, 828 (Ind. Ct. App. 2008); see also Ind. Code § 9-30-6-5 and 260 Ind.
Admin. Code 2-1-1 et seq.

                                                         5